Citation Nr: 0415255	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision that denied the 
veteran's claim of service connection for residuals of a 
right eye injury.

In a December 2002 statement, the veteran indicated he wanted 
service connection for a back disability.  This claim has not 
been developed for appellate review and is referred to the RO 
for appropriate action.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran, who has established combat service, claims he 
sustained a grenade injury to the right eye during World War 
II.  38 U.S.C.A. § 1154(b).  A review of his service medical 
records shows that, in May 1945, he sustained multiple shell 
fragment wounds to the arms, legs, back, and buttocks from a 
grenade explosion.  There are no complaints, treatment, or 
diagnoses of eye problems during service.  Notably, a 
November 1999 VA medical record reflects an assessment of ". 
. . longstanding vision loss from traumatic injury during 
war."  It is not altogether clear what the basis, for the 
aforementioned etiological opinion, is.  

The Veterans Claims Assistance Act (VCAA) requires that a 
medical examination be provided or a medical opinion be 
obtained in instances in which the record does not contain 
sufficient competent medical evidence to decide the claim.  
This is the case, here.  In order to reconcile the nature and 
etiology of any residuals of a right eye injury, the veteran 
should undergo a comprehensive examination; the examiner 
should review the claims folder in conjunction with the 
evaluation.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 3.159 (2002).

In addition, it is noted that the veteran has indicated that 
he has received treatment at the VA Primary Care Clinic in 
Millsboro, Delaware.  Related records are not on file.  On 
remand, attempts should be made to obtain any outstanding 
records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

This case is REMANDED for the following reasons:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO is requested to obtain the 
medical records from the VA facility in 
Millsboro, Delaware.  

3.  The veteran should be scheduled for a 
VA examination by an ophthalmologist to 
determine the nature, severity, and 
etiology of any disability of the right 
eye.  The claims folder should be 
provided to the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  The 
examiner is requested to obtain a 
detailed clinical history.  The examiner 
should be asked to identify whether the 
veteran has a right eye disability.  If 
yes, an opinion should be provided as to 
whether it is as likely as not that any 
right eye disability is related to a 
disease or injury in service including 
the injuries which were reportedly 
sustained in a grenade explosion during 
WW II.  A complete rational fro any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO is requested to 
readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


